Michigan Supreme Court
                                                                                             Lansing, Michigan
                                                                Chief Justice:         Justices:



Syllabus                                                        Robert P. Young, Jr.   Stephen J. Markman
                                                                                       Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
                                                                                       Richard H. Bernstein
                                                                                       Joan L. Larsen
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Corbin R. Davis



                         INNOVATION VENTURES v LIQUID MANUFACTURING

               Docket No. 150591. Argued March 9, 2016 (Calendar No. 1). Decided July 14, 2016.

               Plaintiff Innovation Ventures, LLC, filed an action in the Oakland Circuit Court against
       defendants Liquid Manufacturing, LLC; K & L Development, LLC; LXR Biotech, LLC; Eternal
       Energy, LLC; Andrew Krause; and Peter Paisley. Krause was the managing member of K & L
       Development. Paisley was the president and CEO of Liquid Manufacturing. Krause and Paisley
       together founded LXR Biotech and Eternal Energy. In 2007, Innovation Ventures contracted
       with Krause and K & L Development to design, manufacture, and install equipment to produce
       and package 5-hour ENERGY at Liquid Manufacturing’s bottling plant, and Innovation Ventures
       contracted with Liquid Manufacturing to house and operate the equipment designed and installed
       by K & L Development. In 2009, Innovation Ventures and K & L Development reduced their
       oral agreement to writing (Equipment Manufacturing and Installation Agreement or EMI) and
       entered into a Nondisclosure and Confidentiality Agreement (Nondisclosure Agreement).
       Innovation Ventures terminated the EMI in 2010, shortly after it was reduced to writing, and K
       & L Development ceased business operations sometime in 2010. Also in 2010, Innovation
       Ventures terminated the manufacturing agreement with Liquid Manufacturing, and Innovation
       Ventures purchased the equipment Liquid Manufacturing used to produce and package 5-hour
       ENERGY. In 2011, Innovation Ventures and Liquid Manufacturing memorialized the
       termination and equipment purchase in a Termination Agreement, which included nondisclosure
       and noncompete provisions and expressly granted permission to Liquid Manufacturing to
       manufacture 36 products using the equipment. According to the Termination Agreement, Liquid
       Manufacturing was obligated to obtain a nondisclosure agreement from each company associated
       with the production of any of those 36 products. The nondisclosure provision of the Termination
       Agreement prohibited any of the companies associated with the 36 permitted products from
       disclosing that its product was bottled using the same equipment as was Innovation Ventures’
       products. Krause and Paisley sought and received Innovation Ventures’ permission to add
       Eternal Energy to the list of products Liquid Manufacturing could produce using the equipment.
       From that time until it repurchased the equipment in 2011, Liquid Manufacturing used
       Innovation Ventures’ equipment to bottle Eternal Energy. In 2012, Innovation Ventures
       informed Liquid Manufacturing that Liquid Manufacturing had breached the Termination
       Agreement by producing Eternal Energy and by failing to provide Innovation Ventures with a
       nondisclosure agreement from Eternal Energy. On the same day it informed Liquid
       Manufacturing of the breach, Innovation Ventures filed its complaint against defendants,
       alleging that Liquid Manufacturing, K & L Development, Paisley, and Krause wrongfully shared
and used confidential information obtained from Innovation Ventures, and that those defendants
violated the noncompete agreements by manufacturing, marketing, and distributing Eternal
Energy and other energy drinks. Defendants moved for summary disposition under MCR
2.116(C)(8) and MCR 2.116(C)(10). The trial court, Phyllis C. McMillen, J., ultimately granted
defendants’ motions for summary disposition. The trial court concluded that there was no
genuine issue of material fact on the question whether K & L Development and Krause had
breached their contract with Innovation Ventures. The court also held that the Nondisclosure
Agreement between Innovation Ventures and K & L Development failed for lack of
consideration. Alternatively, the court held that the noncompete provision in the Nondisclosure
Agreement was unreasonable, and therefore, unenforceable. According to the court, the
noncompete provision in the Termination Agreement was also an unreasonable restraint of trade
because its purpose was to prevent competition, not to protect a legitimate business interest. The
court further held that there was no genuine issue of material fact on the question whether Liquid
Manufacturing breached the Termination Agreement because Innovation Ventures gave Liquid
Manufacturing permission to produce Eternal Energy. The court held that Liquid Manufacturing
did not breach the confidentiality provisions of the Termination Agreement because Liquid
Manufacturing had permission to produce 36 different products. In addition, the court concluded
that Liquid Manufacturing did not breach the confidentiality provisions of the Termination
Agreement because Innovation Ventures failed to take any precautions to prevent Krause and K
& L Development from disclosing their knowledge about the bottling equipment housed in
Liquid Manufacturing’s facilities. Innovation Ventures appealed in the Court of Appeals. The
Court, STEPHENS, P.J., and TALBOT and BECKERING, JJ., affirmed the trial court’s grant of
summary disposition to defendants on all claims. Innovation Ventures, LLC v Liquid
Manufacturing, LLC, unpublished opinion per curiam of the Court of Appeals, issued October
23, 2014 (Docket No. 315519). The Supreme Court granted Innovation Ventures’ application
for leave to appeal to consider two questions: (1) whether the Nondisclosure Agreement and the
EMI are void due to failure of consideration, and (2) whether the noncompete provisions in the
Termination Agreement and the Nondisclosure Agreement are reasonable, and thus, enforceable.
498 Mich 859 (2015).

       In a unanimous opinion by Justice MCCORMACK, the Supreme Court held:

        The EMI and the Nondisclosure Agreement between Innovation Ventures and K & L
Development, and Innovation Ventures and Krause, were not void for failure of consideration
because the parties exercised their rights as clearly contemplated by the EMI, and the parties had
substantially performed their obligations under the contract.           Commercial noncompete
agreements should be reviewed under the rule of reason with attention to federal cases
interpreting the rule; the analysis of noncompete agreements between an employer and an
employee does not apply to noncompete agreements between businesses.

        1. The Court of Appeals erred by determining that the EMI and the Nondisclosure
Agreement were unenforceable because of a failure of consideration. The EMI and the
Nondisclosure Agreement between Innovation Ventures and Krause, and Innovation Ventures
and K & L Development, were not void for failure of consideration. Failure of consideration is
an affirmative defense in cases when a party’s performance under a contract is so seriously
deficient that the contract is rendered worthless or the inducement ceases to exist. Contracts may
be void when there is a failure of consideration, and the parties may be permitted to rescind a
contract under those circumstances. The agreements in this case were supported by adequate
consideration—that is, much of the work described in the EMI had already been completed at the
time the EMI was reduced to writing, and the parties acted in ways contemplated by the EMI and
the Nondisclosure Agreement. In fact, Innovation Ventures terminated the EMI by means
specified in the EMI.

        2. The Court of Appeals erred by applying the standard used to consider the validity of
noncompete agreements between an employer and an employee to the noncompete agreements
between the parties in this case. Commercial noncompete agreements between businesses
should be evaluated under the rule of reason, and federal court interpretations of the rule of
reason should be given due deference. The rule of reason considers whether the restraint of trade
resulting from a noncompete agreement regulates and possibly promotes competition, or whether
the noncompete agreement suppresses or even destroys competition. To properly evaluate a
noncompete agreement under the rule of reason, a court should consider factors including
specific information about the relevant business involved in the noncompete agreement, that
business’s condition before and after the restraint was imposed, the restraint’s history, the reason
it was adopted, its nature, and its effect.

        3. There was no genuine issue of material fact on the question whether Krause or K & L
Development breached the parties’ agreements regarding the confidentiality of information and
the prohibition against competition; that is, no evidence existed to support Innovation Ventures’
allegations that Krause and K & L Development breached the confidentiality or the noncompete
provisions in the EMI. The prohibition against competing with Innovation Ventures involved the
design and production of bottling equipment, not the use of the bottling equipment in this case to
manufacture a competing energy drink. Although no genuine issue of material fact existed on
the question whether Krause or K & L Development breached the confidentiality or noncompete
provisions in the EMI, there were insufficient grounds to reach the same conclusion about K & L
Development’s alleged breach of the Nondisclosure Agreement. Krause was not individually
liable for any alleged violation of the Nondisclosure Agreement because he signed the agreement
as the managing member of K & L Development.

        4. Innovation Ventures abandoned its claim that Liquid Manufacturing’s production of
Eternal Energy violated the noncompete provision in the Termination Agreement between
Innovation Ventures and Liquid Manufacturing. Innovation Ventures failed to present to the
Supreme Court any evidence to support its assertion that Liquid Manufacturing breached the
noncompete agreement by producing Eternal Energy. However, there is an issue of material fact
about whether Liquid Manufacturing’s production of energy drinks other than Eternal Energy
violated the noncompete provision in the Termination Agreement.

       Reversed in part, affirmed in part, and remanded to the trial court to determine whether
the noncompete provisions in the Nondisclosure and Termination Agreements are reasonable
under the rule of reason.


                                    ©2016 State of Michigan
                                                                     Michigan Supreme Court
                                                                           Lansing, Michigan
                                               Chief Justice:          Justices:



OPINION                                        Robert P. Young, Jr. Stephen J. Markman
                                                                    Brian K. Zahra
                                                                    Bridget M. McCormack
                                                                    David F. Viviano
                                                                    Richard H. Bernstein
                                                                    Joan L. Larsen

                                                                FILED July 14, 2016


                           STATE OF MICHIGAN

                                   SUPREME COURT


INNOVATION VENTURES, LLC, formerly
doing business as LIVING ESSENTIALS, a
Michigan Limited Liability Company,

            Plaintiff-Appellant,

v                                                       No. 150591

LIQUID MANUFACTURING, LLC, a
Michigan Limited Liability Company, K & L
DEVELOPMENT OF MICHIGAN, LLC, a
Michigan Limited Liability Company, LXR
BIOTECH, LLC, a Michigan Limited
Liability Company, ETERNAL ENERGY,
LLC, a Michigan Limited Liability
Company, ANDREW KRAUSE, an
individual, and PETER PAISLEY, an
individual,

            Defendants-Appellees.


BEFORE THE ENTIRE BENCH

MCCORMACK, J.
       In this case, we consider whether agreements between sophisticated businesses are

void for failure of consideration and whether the noncompete provisions in these

agreements are reasonable. Plaintiff Innovation Ventures, LLC, has alleged a variety of

tort and breach of contract claims against defendants Liquid Manufacturing, LLC, K & L

Development of Michigan, LLC, Eternal Energy, LLC, LXR Biotech, LLC, Peter

Paisley, and Andrew Krause based on the defendants’ production of Eternal Energy and

other energy drinks.

       Contrary to the determination of the Court of Appeals, we conclude that the

parties’ Equipment Manufacturing and Installation Agreement (EMI) and Nondisclosure

Agreement were not void for failure of consideration. We nevertheless affirm the trial

court’s grant of summary disposition to defendants for the claims against Krause, because

there is no genuine issue of material fact on the question whether Krause breached the

EMI or the Nondisclosure Agreement. Likewise, there is no genuine issue of material

fact on the question whether K & L Development breached the EMI. Because questions

of fact remain regarding whether K & L Development breached the Nondisclosure

Agreement, however, we vacate the trial court’s grant of summary disposition regarding

that claim and remand that claim to the trial court for further proceedings consistent with

this opinion.

       We also hold that a commercial noncompete provision must be evaluated for

reasonableness under the rule of reason. We conclude that the Court of Appeals erred

when it failed to evaluate under this standard the noncompete provision in the parties’

Termination Agreement.       We leave undisturbed, however, the Court of Appeals’




                                            2
determination that Liquid Manufacturing did not breach the Termination Agreement by

producing Eternal Energy.

      Accordingly, we reverse the Court of Appeals in part, affirm in part, and remand

to the trial court for consideration of whether the noncompete provisions in the parties’

Nondisclosure Agreement and Termination Agreement are reasonable under the rule of

reason, whether K & L Development breached the Nondisclosure Agreement, and

whether Liquid Manufacturing breached the Termination Agreement with respect to its

production of products other than Eternal Energy.

           I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

               A. AGREEMENTS BETWEEN THE PLAINTIFF AND
               DEFENDANTS K & L DEVELOPMENT AND KRAUSE

      In 2007, the plaintiff engaged defendants Andrew Krause and K & L Development

of Michigan (K & L Development) to design, manufacture, and install manufacturing and

packaging equipment for the production of 5-Hour ENERGY at Liquid Manufacturing’s

bottling plant. 1 The parties operated under an oral agreement until April 27, 2009, when

they memorialized their oral agreement in the written EMI. The EMI recitals referred to

the defendants’ completed work on the production line installed in Liquid

Manufacturing’s facility and the plaintiff’s desire to engage the defendants in designing,

manufacturing, and installing additional manufacturing equipment. 2 The parties’ oral

1
 Andrew Krause was the managing member of K & L Development. He is a founding
member of Eternal Energy, LLC, and LXR Biotech, LLC, and is the president of LXR
Biotech, LLC.
2
  While the EMI and the Nondisclosure Agreement described future work, they were
signed after the parties had completed nearly all the work contemplated in the EMI,


                                            3
agreement did not include a confidentiality agreement or a noncompete provision; the

parties added a confidentiality agreement and a noncompete provision when they

memorialized their agreement in writing. 3 As provided in the EMI, the parties were

permitted to terminate the agreement at any time without cause with 14 days’ written

notice.



including the second production line.
3
    The EMI defined exceptions to confidential information as follows:

                 9.4 Confidential Information does not include (i) information in the
          public domain; (ii) information legally acquired from a third party not
          bound to an obligation of confidentiality; (iii) information legally known to
          Contractor prior to the date hereof; and (iv) information required to be
          disclosed pursuant to a valid and enforceable subpoena or court order
          issued by a court of competent jurisdiction.

The EMI also contained the following noncompete provision:

                 10. Exclusivity. During the term of this Agreement and for a period
          of five years thereafter, within the United States, Canada, Mexico or the
          EU, Contractor shall not design, manufacture, produce or participate
          directly or indirectly in the design or manufacture of any product similar to
          the Equipment with the same or similar purpose of bottling one to four
          ounce bottles of liquid energy shots. This exclusivity restriction on
          Contractor is in addition to any and all other restrictions imposed on
          Contractor pursuant to the applicable copyright laws of the United States
          and other provisions contained in this Agreement (e.g., paragraph 9. Non-
          Disclosure of Confidential Information).            The Parties specifically
          acknowledge and agree that this exclusivity provision was fully negotiated
          at arm’s length, and takes into consideration many factors, the result of
          which was to create reasonable time and geographic limitations, and to
          clearly define the scope of this provision. The Parties further agree that the
          terms and provisions of section 9 above, this section 10 and section 11
          below . . . constitute binding stipulations of fact for purposes of Michigan
          Court Rules, Rule 2.116(A)(1) and/or (2).



                                                4
       On the same day the EMI was memorialized, the plaintiff and defendant K & L

Development entered into an agreement titled Nondisclosure and Confidentiality

Agreement (Nondisclosure Agreement). 4 Pursuant to the Nondisclosure Agreement, K &

L Development agreed not to use or disclose information obtained previously, currently,

or prospectively through its business relationship with the plaintiff. K & L Development

also agreed to obtain a confidentiality agreement from each of its employees.

       Shortly after entering the EMI and the Nondisclosure Agreement, the plaintiff

terminated the EMI, which was permitted by the EMI’s explicit terms with 14 days’

notice. 5 K & L Development subsequently stopped engaging in business in 2010.

                B. AGREEMENTS BETWEEN THE PLAINTIFF AND
                         LIQUID MANUFACTURING

      In March 2007, the plaintiff contracted with defendant Liquid Manufacturing,

LLC (Liquid Manufacturing), to produce and package 5-hour ENERGY. The parties

4
   Andrew Krause signed the Nondisclosure Agreement in his capacity as the managing
member of K & L Development. He was not party to the Nondisclosure Agreement in
his individual capacity. We leave undisturbed the trial court’s finding that Krause was
not individually liable under the Nondisclosure Agreement because he was not bound by
it.

       The plaintiff argues for the first time in this Court that the Nondisclosure
Agreement is a modification of the EMI, rather than a separate agreement. We disagree.
The plaintiff is correct that in general, “contracts made at [the] same time, between [the]
same parties, with reference to [the] same subject matter, are to be construed together.”
Savercool v Farwell, 17 Mich 307, 317 (1868). Despite being signed at the same time,
the EMI and the Nondisclosure Agreement were signed by different parties and referred
to different subject matter. Moreover, the EMI and the Nondisclosure Agreement each
contain integration clauses, limiting the ability of the parties to modify the agreements.
5
  Although the parties dispute when the plaintiff terminated the EMI, there is no dispute
that K & L Development and Krause were provided with the requisite 14 days’ notice.



                                            5
subsequently amended this agreement, executing an Amended Manufacturing

Agreement, which required Liquid Manufacturing to acquire several pieces of production

equipment necessary to bottle 5-hour ENERGY. Liquid Manufacturing owned some of

the equipment, and the plaintiff owned the remainder of the equipment. The Amended

Manufacturing Agreement also provided the plaintiff with an option to purchase the

production equipment acquired and owned by Liquid Manufacturing.

      In April 2010, the plaintiff terminated the Amended Manufacturing Agreement

with Liquid Manufacturing. The plaintiff, as provided by the Agreement, then exercised

its option to purchase the production equipment that Liquid Manufacturing had acquired

to manufacture 5-hour ENERGY. The parties memorialized the termination of their

business relationship and the plaintiff’s purchase of Liquid Manufacturing’s production

equipment in a new agreement titled Agreement to Terminate and Exercise Purchase

Option (Termination Agreement). 6      The Termination Agreement contained several

nondisclosure and noncompete provisions, and also explicitly granted Liquid

Manufacturing permission to manufacture 36 Permitted Products using the equipment.

As part of the Termination Agreement, Liquid Manufacturing was required to obtain

from each company associated with a Permitted Product a nondisclosure agreement

6
   Defendant Peter Paisley is the President and CEO of Liquid Manufacturing and a
founding member of Eternal Energy, LLC, and LXR Biotech, LLC. The Court of
Appeals held that Paisley signed the Termination Agreement in his official capacity and
was not individually liable under the Agreement. Since the plaintiff has not challenged
the Court of Appeals’ holding, we do not upset its decision. Paisley is not individually
liable because he signed the Agreement in his capacity as a corporate officer. See, e.g.,
Wright v Drury Petroleum Corp, 229 Mich 542, 544-545; 201 NW 484 (1924); Archbold
v Industrial Land Co, 264 Mich 289, 290-291; 249 NW 858 (1933).



                                           6
stating that the company would not disclose that its product was bottled using the same

equipment that had been used to bottle the plaintiff’s products.     The 36 Permitted

Products were identified in the Approved Manufacturer’s List, which was appended to

the Termination Agreement. The plaintiff’s permission to manufacture these products,

however, could be revoked if Liquid Manufacturing violated any provision of the

Termination Agreement and failed to cure the violation within 30 days.

          C. FORMATION OF ETERNAL ENERGY AND LXR BIOTECH

      In September 2010, the defendants, Andrew Krause, former managing member of

K & L Development, and Peter Paisley, CEO and President of Liquid Manufacturing,

formed Eternal Energy, LLC, to produce the energy shot, Eternal Energy. On September

20, 2010, Liquid Manufacturing sought the plaintiff’s permission to add Eternal Energy

to the Approved Manufacturer’s List. On the following day, the plaintiff provided its

permission to add Eternal Energy to the Approved Manufacturer’s List. Andrew Krause

and Peter Paisley then formed LXR Biotech, LLC, to market and distribute Eternal

Energy.

      From September 2010 until March 2011, Liquid Manufacturing used the

plaintiff’s equipment to bottle Eternal Energy. 7 Liquid Manufacturing purchased the

equipment back from the plaintiff in March 2011 and continued production of Eternal


7
  The Termination Agreement granted Liquid Manufacturing the option to purchase the
equipment back from the plaintiff, which it exercised in March 2011. The noncompete
provision, which prohibited Liquid Manufacturing from producing non-Permitted
Products on the equipment for three years, was not affected by Liquid Manufacturing’s
purchase of the equipment.



                                           7
Energy. On January 27, 2012, the plaintiff informed Liquid Manufacturing that it had

breached the Termination Agreement by producing Eternal Energy and by failing to

provide the plaintiff with the necessary nondisclosure agreement from Eternal Energy,

LLC, in which it agreed not to disclose that its product was bottled on the same

equipment used to bottle 5-hour ENERGY.             The plaintiff demanded that Liquid

Manufacturing cease disclosing the plaintiff’s confidential information and that it provide

the plaintiff with the necessary nondisclosure agreement from Eternal Energy, LLC.

Liquid Manufacturing provided the nondisclosure agreement from Eternal Energy, LLC,

within the Termination Agreement’s prescribed 30-day window to cure any breach.

                             D. PROCEDURAL HISTORY

       On January 27, 2012, the same day that the plaintiff informed Liquid

Manufacturing that it had breached the Termination Agreement, the plaintiff instituted

the instant action, alleging several tort and breach of contract claims against the

defendants. The plaintiff alleged that defendants Liquid Manufacturing, Peter Paisley, K

& L Development, and Andrew Krause wrongfully shared and used confidential

information and violated their noncompete agreements by manufacturing, marketing, and

distributing Eternal Energy and other energy drinks. The plaintiff sought a temporary

restraining order to stop Liquid Manufacturing’s production of Eternal Energy and sought

emergency discovery. The trial court granted the temporary restraining order and the

request for emergency discovery, and the court also ordered Liquid Manufacturing to

allow the plaintiff to inspect its facility to determine whether it was manufacturing energy

shots not approved by the plaintiff or included in the Approved Manufacturer’s List. On




                                             8
January 30, 2012, and February 6, 2012, the plaintiff inspected Liquid Manufacturing’s

facility and discovered evidence that Liquid Manufacturing had produced Eternal Energy

as well as a number of unapproved products. 8 The trial court lifted the temporary

restraining order after determining that there was no potential for irreparable harm. The

plaintiff subsequently filed an amended complaint alleging additional violations based on

the defendants’ production of additional energy drinks.

      The defendants moved for summary disposition under MCR 2.116(C)(8) and

MCR 2.116(C)(10). The trial court initially denied the defendants’ motion on all claims

except the plaintiff’s claims against Krause and Paisley of tortious interference. The

court also allowed discovery to proceed. After the plaintiff sought additional discovery

on third parties, the defendants sought to stay discovery while the trial court ruled on

their renewed motions for summary disposition on the remaining claims. The trial court

stayed discovery and subsequently granted summary disposition to the defendants on the

remaining claims.

      Addressing the breach of contract claims against K & L Development and Krause,

the trial court held that there was no genuine issue of material fact on the question

whether the defendants breached the EMI, because the EMI did not have a noncompete

provision preventing direct competition with the plaintiff, and the EMI did not protect

information obtained before the EMI was signed. It further held that the Nondisclosure

Agreement between the plaintiff and K & L Development failed for lack of consideration.

8
   The plaintiff alleged Liquid Manufacturing was producing E6, Quick Energy,
Quencher, 9 Hour Empower, and Perfectly Petite. It is undisputed that these energy
drinks were never added to the Approved Manufacturer’s List.



                                            9
In the alternative, the trial court held that the noncompete provision in the Nondisclosure

Agreement was unenforceable because it was unreasonable.

       The trial court further held that there was no genuine issue of material fact on the

question whether Liquid Manufacturing breached the Termination Agreement by

producing Eternal Energy. It reasoned that the plaintiff had expressly approved Liquid

Manufacturing’s production of Eternal Energy and that the only breach alleged—failure

to provide the plaintiff with the nondisclosure agreement from Eternal Energy—was

timely cured when Liquid Manufacturing provided the plaintiff with Eternal Energy’s

executed nondisclosure agreement.

       The trial court also concluded that Liquid Manufacturing did not breach the

confidentiality provisions of the Termination Agreement because the plaintiff allowed

Liquid Manufacturing to produce 36 different products using the same equipment used to

manufacture 5-hour ENERGY, which effectively waived any confidentiality concerning

the manufacturing process. The court reasoned that because the plaintiff authorized the

alleged disclosure to Eternal Energy, Liquid Manufacturing could not have breached the

agreement by providing information to Eternal Energy, LLC, or LXR Biotech, LLC. The

trial court also noted that the plaintiff’s claim that Liquid Manufacturing breached the

confidentiality provisions of the Termination Agreement could not be sustained because

the plaintiff failed to take any precautions to prevent Krause and K & L Development, the

designers of the equipment, from disclosing their knowledge about the bottling

equipment placed in Liquid Manufacturing’s facilities. Finally, the trial court held that

the noncompete provision in the Termination Agreement between the plaintiff and Liquid

Manufacturing was unreasonable, and therefore unenforceable, because the plaintiff did


                                            10
not impose the provision to protect a legitimate business interest. The court reasoned that

because the only intent of the Termination Agreement was to prevent competition, not to

prevent an unfair advantage, the agreement was invalid on its face as an unreasonable

restraint of trade.

       The Court of Appeals affirmed the trial court’s grant of summary disposition to

defendants on all of the plaintiff’s claims. The panel affirmed the trial court’s grant of

summary disposition of the breach of contract claims against K & L Development on

different grounds. The Court further held that the EMI and the Nondisclosure Agreement

were unenforceable for a failure of consideration because the plaintiff terminated the

parties’ business/employment relationship within two weeks of signing the Agreements

and without providing K & L Development and Krause what they were promised under

the Agreements.

       The Court of Appeals also affirmed the trial court’s grant of defendants’ motions

for summary disposition of the breach of contract claims against Liquid Manufacturing

and Paisley. Like the trial court, the Court of Appeals reasoned that there was no genuine

issue of material fact on the question whether Liquid Manufacturing breached the

Termination Agreement by manufacturing Eternal Energy; the plaintiff expressly

approved the bottling of Eternal Energy, and Liquid Manufacturing cured its breach of

the Termination Agreement by providing the plaintiff with the executed nondisclosure

agreement from Eternal Energy, LLC, within the time specified by the Termination

Agreement. The Court also affirmed the trial court’s grant of summary disposition to

Liquid Manufacturing for its production of any product, reasoning that the noncompete

provision in the Termination Agreement was unreasonable, and therefore, unenforceable.


                                            11
The Court of Appeals evaluated the reasonableness of the parties’ noncompete provision

in the Termination Agreement under the standard governing noncompete provisions

between an employer and employee as articulated in St Clair Medical, PC v Borgiel, 270

Mich App 260, 265; 715 NW2d 914 (2006), and MCL 445.774a. The Court also held

that Liquid Manufacturing did not violate the confidentiality agreement provisions in the

Termination Agreement because the plaintiff expressly agreed to allow Liquid

Manufacturing to produce 36 Permitted Products on the bottling equipment. Although

the trial court had not addressed Paisley’s personal liability, the Court of Appeals held

that Paisley was not personally liable under the Termination Agreement.

      We granted leave to consider two questions: (1) whether the parties’

Nondisclosure Agreement and EMI are void due to failure of consideration, and (2)

whether the noncompete provisions in the Termination Agreement and the Nondisclosure

Agreement are enforceable. 9 Innovation Ventures, LLC v Liquid Mfg, LLC, 498 Mich

859 (2015).

                                     II. ANALYSIS

      We review de novo a trial court’s grant of summary disposition.          Maiden v

Rozwood, 461 Mich 109, 118; 597 NW2d 817 (1999). While the trial court did not state

whether it was granting the defendants’ motion for summary disposition under MCR


9
  The plaintiff did not appeal the portion of the Court of Appeals’ decision affirming the
trial court’s grant of summary disposition to defendants of the plaintiff’s claims of
tortious interference with contract and business relations, civil conspiracy,
statutory/common-law conversion, fraud in the inducement, and declaratory relief, and
therefore, we do not address these claims.



                                           12
2.116(C)(8) or MCR 2.116(C)(10), we treat its grant of summary disposition as under

MCR 2.116(C)(10) because it considered information beyond the pleadings. “A motion

under MCR 2.116(C)(10) tests the factual sufficiency of the complaint.” Maiden, 461

Mich at 120.     When evaluating a motion for summary disposition under MCR

2.116(C)(10), “a trial court considers affidavits, pleadings, depositions, admissions, and

other evidence submitted by the parties . . . in the light most favorable to the party

opposing the motion.” Id. “Where the proffered evidence fails to establish a genuine

issue regarding any material fact, the moving party is entitled to judgment as a matter of

law.” Id.

      We review de novo, as a question of law, the proper interpretation of a contract.

Miller-Davis Co v Ahrens Const, Inc, 495 Mich 161, 172; 848 NW2d 95 (2014). “Absent

an ambiguity or internal inconsistency, contractual interpretation begins and ends with

the actual words of a written agreement.” Universal Underwriters Ins Co v Kneeland,

464 Mich 491, 496; 628 NW2d 491 (2001). When interpreting a contract, our primary

obligation “is to give effect to the parties’ intention at the time they entered into the

contract.” Miller-Davis Co, 495 Mich at 174. To do so, we examine “the language of the

contract according to its plain and ordinary meaning.” Id. “If the contractual language is

unambiguous, courts must interpret and enforce the contract as written . . . .”     In re

Egbert R Smith Trust, 480 Mich 19, 24; 745 NW2d 754 (2008). Reasonableness of a

noncompete agreement is inherently fact-specific, see, e.g., Woodward v Cadillac

Overall Supply Co, 396 Mich 379, 391; 240 NW2d 710 (1976), but, “[t]he

reasonableness of a noncompetition provision is a question of law when the relevant facts

are undisputed.” Coates v Bastian Brothers, Inc, 276 Mich App 498, 506; 741 NW2d


                                           13
539 (2007); see also Follmer, Rudzewicz & Co, PC v Kosco, 420 Mich 394, 408; 362

NW2d 676 (1984) (“The courts thus must scrutinize such agreements and enforce them

only to the extent they are reasonable.”).

                                  A. CONSIDERATION

       We turn first to the Court of Appeals’ determination that the EMI and the

Nondisclosure Agreement were unenforceable for failure of consideration. “A valid

contract requires five elements: (1) parties competent to contract, (2) a proper subject

matter, (3) legal consideration, (4) mutuality of agreement, and (5) mutuality of

obligation.” AFT Michigan v State of Michigan, 497 Mich 197, 235; 866 NW2d 782

(2015). “To have consideration there must be a bargained-for exchange”; “[t]here must

be a benefit on one side, or a detriment suffered, or service done on the other.” Gen

Motors Corp v Dep’t of Treasury, 466 Mich 231, 238-239; 644 NW2d 734 (2002)

(quotation marks and citation omitted).       Generally, courts do not inquire into the

sufficiency of consideration: “[a] cent or a pepper corn, in legal estimation, would

constitute a valuable consideration.” Id. at 239 (quotation marks and citation omitted;

alteration in original).

       As an initial matter, the trial court did not make any findings about a failure of

consideration, but instead held that the EMI and the Nondisclosure Agreement were not

supported by valid consideration. We disagree; both the EMI and the Nondisclosure

Agreement were supported by sufficient consideration. According to the EMI, Krause

and K & L Development were to design, manufacture, and assemble production

equipment for the plaintiff to place in Liquid Manufacturing’s facility.       Once the




                                             14
manufacturing line placed in Liquid Manufacturing’s facility was functioning properly,

Krause and K & L Development were to install a second line in the plaintiff’s Indiana

facility according to the specifications outlined by the plaintiff. In exchange, the plaintiff

was to pay Krause and K & L Development in installments proportionate to the value of

their work. In fact, at the time the parties memorialized their oral agreement in the EMI,

much of the work contemplated in the EMI had already been completed by Krause and K

& L Development.         Similarly, there was sufficient consideration to support the

Nondisclosure Agreement between the plaintiff and K & L Development. In exchange

for the plaintiff’s acknowledgment that K & L Development wished to continue doing

business with the plaintiff, K & L Development agreed to the confidentiality and

noncompete agreements contained in the Nondisclosure Agreement.

       In contrast to a lack of consideration, which relates to the adequacy of

consideration at the time of the contract’s formation, failure of consideration relates to the

parties’ performance under the contract.       Failure of consideration is “[a] seriously

deficient contractual performance that causes a contract’s basis or inducement to cease to

exist or to become worthless.” Black’s Law Dictionary (10th ed). In general, failure of

consideration is an affirmative defense, and the party asserting it bears the burden of

proof. See MCR 2.111(F)(3).

       While we have had few opportunities to address this doctrine, generally we have

recognized a failure of consideration when one party has committed a first, substantial

breach of a contract, and sought to maintain an action against the other party for a

subsequent failure to perform. See, e.g., McCarty v Mercury Metalcraft Co, 372 Mich

567, 573; 127 NW2d 340 (1964); Kunzie v Nibbelink, 199 Mich 308, 315-316; 165 NW


                                             15
722 (1917). 10 “[W]hen there is a failure to perform a substantial part of the contract or

one of its essential items,” the courts have permitted the parties to rescind the contract.

Rosenthal v Triangle Dev Co, 261 Mich 462, 463; 246 NW 182 (1933). But failure of

consideration does not void a contract when the party seeks to void the contract based on

an event explicitly anticipated in the contract. See, e.g., Abbate v Shelden Land Co, 303

Mich 657, 665-666; 7 NW2d 97 (1942).

      We disagree with the Court of Appeals’ holding that the EMI and the

Nondisclosure Agreement were void for a failure of consideration. The EMI and the

Nondisclosure Agreement were not void for a failure of consideration because the parties

exercised their rights as plainly contemplated by the contract. 11 To the extent that the

EMI and the Nondisclosure Agreement contemplated an ongoing business relationship,


10
  For example, in Sharrar v Wayne Sav Ass’n, 246 Mich 225; 224 NW 379 (1929), we
held that when subscription fees were collected in exchange for the establishment of a
local branch, the failure to establish the local branch would constitute a failure of
consideration. We noted that when “the establishment of the branch constituted a
controlling inducement for the subscription,” failure to establish the branch, in breach of
the agreement, was a substantial failure of consideration. Id. at 229.

       Similarly, in Gottesman v Rheinfrank, 303 Mich 153; 5 NW2d 701 (1942), we
held that when a contractor failed to fulfill a promise to remedy defects in a house
constructed by the contractor, the purchaser could rescind the contract for failure of
consideration.
11
   In fact, much of the work contemplated in the agreements had already been completed.
It is unclear from the record whether the plaintiff paid K & L Development and Krause
for their services. But it is ultimately irrelevant to our analysis. Given that K & L
Development and Krause already completed a significant amount of the work
contemplated in the agreements, any claim that the plaintiff failed to pay would be
properly brought as a breach of contract claim, rather than as a failure of consideration
defense. See, e.g., Restatement Contracts, 2d, § 235.



                                            16
the EMI also contemplated the termination of the Agreement with 14 days’ notice, at any

time, without cause.     A party seeking to void a contract on the basis of an event

anticipated by the contract cannot claim failure of consideration. See id. Because the

plaintiff acted within the rights explicitly provided by the contract, the defendants may

not now claim failure of consideration. 12 Accordingly, we reverse the portion of the

Court of Appeals’ opinion holding that the EMI and the Nondisclosure Agreement were

void for failure of consideration.

                                     B. RULE OF REASON

       We turn next to the Court of Appeals’ analysis of the noncompete provision in the

parties’ Termination Agreement.        The plaintiff contends that the Court of Appeals

applied the wrong standard to determine whether the noncompete provision was

unreasonable.    We agree.     The Court of Appeals erred by applying the standard

12
   The Court of Appeals’ reliance on Adell Broadcasting Corp v Apex Media Sales, Inc,
269 Mich App 6; 708 NW2d 778 (2005), and several extra-jurisdictional authorities to
conclude that terminating a business relationship shortly after entering an agreement
resulted in a failure of consideration was erroneous. In Adell Broadcasting, the Court of
Appeals held that the defendants’ breach of contract claim was the appropriate vehicle,
not failure of consideration, when the parties’ business relationship continued but the
plaintiff failed to pay the defendants’ outstanding commissions. Id. at 14. And the extra-
jurisdictional authorities cited by the Court of Appeals are distinguishable because each
case involved at-will employment relationships, not contracts between sophisticated
business entities as in this case. See, e.g., Summits 7, Inc v Kelly, 178 Vt 396, 405; 886
A2d 365 (2005) (holding that continued employment is sufficient consideration to
support a restrictive covenant not to compete entered after at-will employment has
started); Brown & Brown, Inc v Mudron, 379 Ill App 3d 724, 729; 887 NE2d 437 (2008)
(holding that a restrictive covenant not to compete will not be enforced against an at-will
employee unless the employee has continued employment for a substantial period of
time). We decline to address in this case whether failure of consideration applies to at-
will employees who sign a noncompete agreement after at-will employment has started.



                                             17
articulated in MCL 445.774a, which is the proper framework to evaluate the

reasonableness of noncompete agreements between employees and employers. Instead,

the Court should have applied the rule of reason to evaluate the parties’ noncompete

agreement.

        The Michigan Antitrust Reform Act (MARA) governs the contracts at issue in this

case.   MCL 445.771 et seq. 13      MCL 445.772, which governs general agreements,

provides that “[a] contract, combination, or conspiracy between 2 or more persons in

restraint of, or to monopolize, trade or commerce in a relevant market is unlawful.” 14

This statutory language is interpreted in light of the long tradition of holding “that a

contract would not be construed as in restraint of trade unless the restraint was

unreasonable.” Staebler-Kempf Oil Co v Mac’s Auto Mart, Inc, 329 Mich 351, 356-357;

45 NW2d 316 (1951), citing Standard Oil Co of New Jersey v United States, 221 US 1;

31 S Ct 502; 55 L Ed 619 (1911); People ex rel Attorney General v Detroit Asphalt

Paving Co, 244 Mich 119; 221 NW 122 (1928).




13
  MARA was enacted by 1984 PA 274, effective March 29, 1985, in an effort to create
uniformity in antitrust legislation among the states. MARA was patterned after the
Uniform State Antitrust Act promulgated by the National Conference of Commissioners
on Uniform State Laws in 1973. See MCLA 445.771 et seq., Michigan prefatory note,
and MCLS 445.771 et seq., Michigan prefatory note. See also Compton v Joseph Lepak,
DDS, PC, 154 Mich App 360, 366 n 2; 397 NW2d 311 (1986).
14
   MCL 445.772 is the corollary to § 1 of the Sherman Antitrust Act. See 15 USC 1
(“Every contract, combination in the form of trust or otherwise, or conspiracy, in restraint
of trade or commerce among the several States, or with foreign nations, is declared to be
illegal.”).



                                            18
         The only statutory guidance MARA provides for assessing the reasonableness of a

noncompete provision is contained in MCL 445.774a. MCL 445.774a sets forth the

factors a court must consider to assess whether a noncompete agreement between an

employer and an employee is reasonable. 15 MCL 445.774a; see also Rory v Continental

Ins Co, 473 Mich 457, 475 n 32; 703 NW2d 23 (2005). MCL 445.774a does not address

the proper framework for evaluating a noncompete agreement between businesses. The

Court of Appeals relied on St Clair Med, 270 Mich App 260, and Coates, 276 Mich App

498, two cases involving noncompete agreements between employers and their

employees, to hold that the noncompete provision in the Termination Agreement in this

case should be evaluated under the same factors identified in MCL 445.774a. 16 Neither

case, therefore, is instructive here. But while MARA does not address the standard for

evaluating a noncompete agreement between two business entities, the statute provides


15
     MCL 445.774a provides in relevant part:

                (1) An employer may obtain from an employee an agreement or
         covenant which protects an employer’s reasonable competitive business
         interests and expressly prohibits an employee from engaging in
         employment or a line of business after termination of employment if the
         agreement or covenant is reasonable as to its duration, geographical area,
         and the type of employment or line of business. To the extent any such
         agreement or covenant is found to be unreasonable in any respect, a court
         may limit the agreement to render it reasonable in light of the
         circumstances in which it was made and specifically enforce the agreement
         as limited.
16
  Because the Court of Appeals held that the EMI and the Nondisclosure Agreement
were void for failure of consideration, it did not review the trial court’s holding that the
noncompete provision in the Nondisclosure Agreement was unreasonable, and therefore,
unenforceable.



                                               19
general guidance about where courts should look in the absence of specific rules. MCL

445.784(2) instructs courts to look to federal interpretation of comparable statutes:

              It is the intent of the [L]egislature that in construing all sections of
       this act, the courts shall give due deference to interpretations given by the
       federal courts to comparable antitrust statutes, including, without limitation,
       the doctrine of per se violations and the rule of reason.

       In general, federal courts have assessed noncompete agreements between two

commercial entities under the rule of reason. 17      See e.g., Perceptron, Inc v Sensor

Adaptive Machines, Inc, 221 F3d 913, 919 (CA 6, 2000) (“[t]he legality of

noncompetition covenants ancillary to a legitimate transaction must be analyzed under

the rule of reason.”) (quotation marks and citation omitted); County Materials Corp v

Allan Block Corp, 502 F3d 730, 735 (CA 7, 2007) (holding that a noncompete agreement

between two companies was required to be evaluated under the rule of reason). When

applying the rule of reason, a court must “tak[e] into account a variety of factors,

including specific information about the relevant business, its condition before and after

the restraint was imposed, and the restraint’s history, nature, and effect.” State Oil Co v

Khan, 522 US 3, 10; 118 S Ct 275; 139 L Ed 2d 199 (1997). The rule of reason has been

articulated as

       whether the restraint imposed is such as merely regulates and perhaps
       thereby promotes competition or whether it is such as may suppress or even

17
   Similarly, while this Court has not addressed this question since MARA was enacted,
before that time we regularly evaluated commercial noncompete agreements under the
rule of reason. See, e.g., Staebler-Kempf Oil Co, 329 Mich at 357 (holding that a
noncompete provision in a deed to sell a retail gasoline station was reasonable under the
rule of reason); Hubbard v Miller, 27 Mich 15, 19-20 (1873) (holding that a contract
restraining trade should be evaluated under the rule of reason).



                                             20
       destroy competition. To determine that question the court must ordinarily
       consider the facts peculiar to the business to which the restraint is applied;
       its condition before and after the restraint was imposed; the nature of the
       restraint and its effect, actual or probable. The history of the restraint, the
       evil believed to exist, the reason for adopting the particular remedy, the
       purpose or end sought to be attained, are all relevant facts. This is not
       because a good intention will save an otherwise objectionable regulation or
       the reverse; but because knowledge of intent may help the court to interpret
       facts and to predict consequences. Bd of Trade of City of Chicago v United
       States, 246 US 231, 238; 38 S Ct 242; 62 L Ed 683 (1918).

       We conclude that the parties’ noncompete agreements should have been evaluated

under the rule of reason. 18

                   1. BREACH OF CONTRACT CLAIMS AGAINST
                       K & L DEVELOPMENT AND KRAUSE

       Because we hold that the EMI and the Nondisclosure Agreement were not void for

failure of consideration, we must determine whether K & L Development and Krause

violated the noncompete and confidentiality provisions in the EMI, whether K & L

Development violated the noncompete and confidentiality provisions in the

Nondisclosure Agreement, and whether the noncompete provision in the Nondisclosure


18
   In Bristol Window & Door, Inc v Hoogenstyn, 250 Mich App 478; 650 NW2d 670
(2002), the Court of Appeals held that the rule of reason should be used to evaluate a
noncompete agreement between a business and independent contractors. The Court of
Appeals properly identified and reasoned that MCL 445.772 codified the rule of reason,
despite failing to refer to MCL 445.784(2) or to evaluate whether federal courts applied
the rule of reason under comparable statutes. Id. at 492, 497-498.

       While the Court of Appeals did not evaluate the reasonableness of the noncompete
provision in the Nondisclosure Agreement, the trial court held that the noncompete
provision was unenforceable. We vacate that holding and remand to the trial court to
consider whether the noncompete provisions in the Nondisclosure Agreement and the
Termination Agreement were reasonable under the proper standard.



                                             21
Agreement is a reasonable restraint of trade.       We affirm the trial court’s grant of

summary disposition of the plaintiff’s breach of contract claims against Krause without

evaluating the reasonableness of the noncompete provision in the EMI because there is

no genuine issue of material fact on the question whether Krause breached the

confidentiality and nondisclosure provisions contained in the EMI. With respect to the

breach of contract claims against K & L Development, we affirm the trial court’s grant of

summary disposition regarding any alleged breaches of the EMI, but we remand to the

trial court the claim that K & L Development breached the Nondisclosure Agreement

because we cannot say, as a matter of law, that K & L Development did not breach the

Nondisclosure Agreement.

       We first address the confidentiality and noncompete provisions in the EMI

between the plaintiff and K & L Development and the plaintiff and Krause. The plaintiff

alleges that K & L Development and Krause violated the EMI by sharing confidential

information with Eternal Energy, LLC, and by producing Eternal Energy. While the

Court of Appeals did not address whether K & L Development and Krause breached the

parties’ agreements, the trial court held that there was no genuine issue of material fact on

the question whether Krause breached the EMI. We affirm the trial court’s reasoning and

hold that the same reasoning applies to K & L Development’s liability under the EMI.

The EMI defined confidential information as information obtained by the parties after the

execution of the EMI.      Because the EMI explicitly excluded from its definition of

confidential information, any information obtained by K & L Development and Krause

before the execution of the EMI, K & L Development and Krause may only be liable for

violating the EMI with regard to information obtained after the execution of the EMI and


                                             22
shared with Eternal Energy, LLC.       There is no allegation that Krause or K & L

Development obtained confidential information after April 27, 2009, the date the EMI

was executed.

      Similarly, the noncompete provision in the EMI only prohibited K & L

Development and Krause from designing and producing bottling equipment. It did not

prohibit the parties from producing a competing energy drink. There is no evidence in

the record that K & L Development or Krause designed or produced bottling equipment

in violation of the EMI’s noncompete provision.       Instead, the plaintiff premises its

allegations against K & L Development and Krause entirely on their production of

Eternal Energy on the equipment that they designed, produced, and installed in Liquid

Manufacturing’s facility. But using that equipment to produce a competing energy drink

did not constitute a violation of the noncompete provision. Accordingly, there is no

genuine issue of material fact on the question whether K & L Development and Krause

breached either the confidentiality or the noncompete provisions in the EMI.

      While defendants argue that they are entitled to a ruling as a matter of law that K

& L Development did not breach the Nondisclosure Agreement, there are insufficient

grounds for this Court to conclude that no genuine issue of material fact exists on that

question. 19 K & L Development allegedly stopped operating in mid-2010, but it is

unclear from the record precisely when K & L Development stopped conducting

business. The plaintiff has alleged that K & L Development breached the Nondisclosure

19
  As noted earlier, Krause only signed the Nondisclosure Agreement in his capacity as a
managing member of K & L Development. We do not disturb the trial court’s finding
that Krause is not individually liable under the Nondisclosure Agreement.



                                           23
Agreement by producing Eternal Energy beginning in September 2010, but it is possible

that K & L Development was no longer operating after the formation of Eternal Energy,

LLC. If that is the case, K & L Development could not have breached the Nondisclosure

Agreement by producing Eternal Energy or by sharing any confidential information with

Eternal Energy. Nevertheless, given the lack of complete discovery in this case, we

cannot say that no genuine issue of material fact exists on that question, and we remand

this matter to the trial court for further proceedings consistent with this opinion.

                   2. BREACH OF CONTRACT CLAIMS AGAINST
                           LIQUID MANUFACTURING

       While the Court of Appeals erred by not evaluating the noncompete provision in

the Termination Agreement under the rule of reason, it is unnecessary to evaluate

whether the noncompete provision is reasonable with respect to Liquid Manufacturing’s

production of Eternal Energy because the plaintiff has abandoned any claim that Liquid

Manufacturing breached the Termination Agreement by producing Eternal Energy.

Although the plaintiff made these claims in both the trial court and the Court of Appeals,

the plaintiff failed to present to this Court any argument on these breach issues, opting

instead to make conclusory statements in its application for leave to appeal and in its

briefs to this Court. “It is not sufficient for a party ‘simply to announce a position or

assert an error and then leave it up to this Court to discover and rationalize the basis for

his claims, or unravel and elaborate for him his arguments, and then search for authority

either to sustain or reject his position.’ ” Wilson v Taylor, 457 Mich 232, 243; 557 NW2d

100 (1998), quoting Mitcham v Detroit, 355 Mich 182, 203; 94 NW2d 388 (1959); Tyra v

Organ Procurement Agency of Michigan, 498 Mich 68, 88-89; 869 NW2d 213 (2015).


                                              24
The defendants even highlighted the plaintiff’s failure to seek leave to appeal on these

issues in their response to the plaintiff’s application by noting that the plaintiff had

abandoned this claim. 20 Despite having an opportunity to rebut this claim in its reply

brief, plaintiff remained silent. Irrespective of the merits of the claim, we do not address

it because any argument that Liquid Manufacturing breached the Termination Agreement

with respect to Eternal Energy has been abandoned. We thus leave undisturbed the Court

of Appeals’ holding affirming summary disposition of these claims.

          There is, however, a genuine issue of material fact regarding whether Liquid

Manufacturing breached the Termination Agreement by producing other products.

Accordingly, we remand to the trial court the plaintiff’s claim that Liquid Manufacturing

breached the Termination Agreement with respect to its production of other energy

drinks.     The trial court should consider whether the noncompete provision in the

Termination Agreement is reasonable under the rule of reason, and whether Liquid

Manufacturing violated the Termination Agreement by producing energy drinks other

than Eternal Energy. 21



20
   In their answer to the plaintiff’s application for leave, the defendants argued, “Plaintiff
has abandoned all other issues and claims. Thus, the Court of Appeals should be
affirmed as to summary disposition of Plaintiff’s other claims, including alleged breaches
of the confidentiality provisions of the agreements among the parties, tortious
interference, conspiracy, unjust enrichment, conversion, and fraud.”
21
   The Court of Appeals also held that the plaintiff abandoned any claim that the
noncompete provision could be reformed in a manner that would be reasonable. Because
we remand to the trial court to determine whether the noncompete provision is
reasonable, the plaintiff may raise any claims that the noncompete provision may be
reformed in a manner to make it reasonable.



                                             25
                                 III. CONCLUSION

      We conclude that the parties’ EMI and Nondisclosure Agreement were not void

for failure of consideration. The agreements were supported by sufficient consideration

and sufficient performance to render them enforceable.         We also conclude that

commercial noncompete agreements should be evaluated under the rule of reason.

Because there is no genuine issue of material fact on the question whether defendants

Krause and K & L Development breached the EMI, or that defendant Krause breached

the Nondisclosure Agreement, we affirm the trial court’s grant of summary disposition to

the defendants on these claims. We leave undisturbed the Court of Appeals’ holding that

defendant Liquid Manufacturing did not breach the Termination Agreement by producing

Eternal Energy.

      We remand, however, the remaining claims to the trial court to consider whether

the noncompete provisions in the parties’ Nondisclosure Agreement and Termination

Agreement are reasonable under the proper standard, whether K & L Development

breached the Nondisclosure Agreement, and whether Liquid Manufacturing violated the

Termination Agreement by producing products other than Eternal Energy.


                                                      Bridget M. McCormack
                                                      Robert P. Young, Jr.
                                                      Stephen J. Markman
                                                      Brian K. Zahra
                                                      David F. Viviano
                                                      Richard H. Bernstein
                                                      Joan L. Larsen




                                          26